Citation Nr: 1141479	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The Veteran had active service from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 RO rating decision that, in pertinent part, denied service connection for a psychiatric disorder, to include PTSD (listed as PTSD with depression).  In August 2011, the Veteran testified at a Travel Board hearing at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).  

The United States Court of Appeals for the Federal Circuit recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  

The Veteran claims service connection for a psychiatric disorder, to include PTSD, as a result of his period of service.  The Veteran specifically contends that he has a psychiatric disorder, to include PTSD, as a result of being forcibly sexually assaulted by a first sergeant during service.  He reports that he was sexually assaulted for an extended period of time between September 1953 and October 1954.  The Veteran indicates that he and two other individuals were essentially forced to perform oral sex on the first sergeant in a supply room on at Eielson Air Force Base in Alaska.  The Veteran indicates that he served with the Battery A, 502nd AAA Gun Battalion.  He further reports that he was hospitalized at Eielson Air Force Base in Alaska for depression.  

As noted above, the Veteran had active service from April 1953 to April 1955.  His DD Form 214 indicates that his most significant duty assignment was with Battery A, 502nd AAA Gun Battalion.  

The Veteran's service personnel and treatment records are unavailable and were reportedly destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric disorders, including PTSD.  A June 2008 VA treatment entry noted that the Veteran was seen for a suicide attempt one week earlier.  The Veteran reported that he had been hearing voices that sounded like his sergeant in the military when he was in the Army while in Korea.  He stated that the voices told him to hurt himself and others.  The Veteran indicated that he and a few others were sexually molested by the sergeant.  He indicated that he attempted to hang himself, but that the rope broke.  The diagnosis was major depression with psychotic features (hearing the voice of the sergeant).  

A July 2008 VA treatment entry indicated that the Veteran was presently receiving treatment for depression.  It was noted that the Veteran made a suicide attempt by hanging in June 2008.  The Veteran reported that he was not presently suicidal, but that he was feeling depressed about the situation.  He stated that he worked at a job where he was having difficulty because he would become confused at times.  He remarked that he would need to resign from his job.  The Veteran indicated that he was stationed in Alaska during service in the 1950s.  He reported that he was sexually molested repeatedly by a sergeant during his period of service.  He stated that he complained to his captain, but that he was told that it would be a situation where it was his word against the sergeant's word.  The Veteran related that he intended to take revenge, but that the sergeant was killed by another victim of his abuse.  The Veteran indicated that the sexual abuse had always bothered him, but that he was unable to talk to anyone, including his wife, about the incidents.  He reported that he was hospitalized at Eielson Air Force Base and treated for traumatic depression at that time.  The diagnosis was PTSD (military sexual trauma (MST)).  The examiner indicated that the Veteran's symptoms were consistent with PTSD.  The examiner listed MST and financial issues as stressors.  

The Board notes that the Veteran has not been afforded a VA examination in this case.  The claim must be remanded in order to schedule him for a VA psychiatric examination with the goal of arriving at an opinion as to the etiology of any current psychiatric disorder, to include PTSD.  38 C.F.R. § 3.159(c)(4).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In addition, the prospective examiner must specifically address whether the evidence of record indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).

Prior to any examination, any outstanding records of pertinent medical treatment should be obtained, including more recent records from the VA Medical Center (VAMC) in Big Spring, Texas.

Further, the Board observes that the Veteran has specifically alleged that he was hospitalized at Eielson Air Force Base in Alaska for depression in 1954.  As noted above, the Veteran's service treatment records are unavailable as they are fire-related.  The Board notes that in November 2009 the RO specifically requested Surgeon General's Office (SGO) extracts and sick/morning reports for the Veteran's period of service from the NPRC.  A March 2010 response from the NPRC indicated that the Veteran's company, battery, and battalion were needed.  The RO apparently did not make another request for such records.  The Board also observes that there is no indication in the record that an attempt has been made to obtain any possible additional mental hygiene records or mental health clinic records.  Therefore, the Board finds that an attempt should be made to obtain any such records.  

Accordingly, this case is REMANDED for the following actions:  

1.  Contact the NPRC, or any other appropriate service department offices, and request that a search be conducted for any mental hygiene records or mental health clinic records at Eielson Air Force Base in Alaska pertaining to the Veteran during his period of service from April 1953 to April 1955, as well as for any Surgeon General's Office (SGO) extracts and sick/morning reports during that period.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results. If the records are not obtainable the RO should render a specific finding that further efforts to obtain such records would be futile.

2.  Ask the Veteran to identify all medical providers who have treated him for any psychiatric problems, to include PTSD, since July 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since July 2008 should be obtained, including from the Big Spring VAMC.  

3.  Schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his period of active service.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder must be made available and reviewed by the examiner.

a.  Prior to the examination, the RO must identify for the examiner any stressor or stressors that are established by the record.  

b.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.

c.  The examiner must opine as to whether the evidence indicates that the claimed in-service sexual assault occurred.  In doing so, the examiner should review the historical records for evidence that might reflect that any claimed personal assault actually occurred during military service.  The Veteran's lay statements should also be considered.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.

d.  Thereafter, the examiner should conduct a VA psychiatric examination.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to his personality prior to entering active duty.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

e.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's period of service.  Again, in offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to his personality prior to entering active duty.  

4.  Thereafter, re-adjudicate the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

